              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      KEITH FETSURKA;                    :
      TIMOTHY SIECK, and,                :          Case No. – 2:20-cv-05857
      FIREARMS POLICY                    :
      COALITION, INC.,                   :
                   Plaintiffs            :          [PROPOSED] ORDER
                                         :          GRANTING PLAINTIFFS’
            v.                           :          MOTION FOR
                                         :          TEMPORARY
      DANIELLE OUTLAW,                   :          RESTRAINING ORDER
       Philadelphia Police Commissioner; :          AND PRELIMINARY
      CITY OF PHILADELPHIA,              :          INJUNCTION
      PENNSYLVANIA; and,                 :
      COLONEL ROBERT                     :
      EVANCHICK,                         :
       Commissioner of Pennsylvania      :
       State Police,                     :
                        Defendants       :

                    TEMPORARY RESTRAINING ORDER

      AND NOW, on this ____ day of ____________, 2020, upon the Motion for

Temporary Restraining Order and Preliminary Injunction (the “Motion”) filed by

Plaintiffs Keith Fetsurka, Timothy Sieck, and Firearms Policy Coalition, Inc.

(together, the “Plaintiffs”) against Defendants Danielle Outlaw, City of Philadelphia,

Pennsylvania, and Colonel Robert Evanchick, (together, the “Defendants”),

Plaintiffs’ supporting Memorandum of Law and declarations and exhibits attached

thereto, the Plaintiffs’ Complaint, and all other supporting materials, and
Defendants’     opposition,    if   any,   and    having     held   a    hearing    on

_________________________, 2020, the Court finds that Plaintiffs have

established that:

       1.     There is a substantial likelihood that the Plaintiffs will succeed on the

merits of their claims against the Defendants;

       2.     The Plaintiffs have and will continue to suffer immediate and

irreparable harm if the Defendants’ unconstitutional conduct continues unabated;

       3.     The irreparable injury the Plaintiffs face outweighs the injury that the

Defendants will sustain as a result of the immediate injunctive relief; and,

       4.     The public interest will be served by the granting of the immediate

injunctive relief.

       WHEREFORE, IT IS HEREBY ORDERED THAT the Plaintiffs’ Motion

for Temporary Restraining Order and Preliminary Injunction is GRANTED, and the

Defendants are hereby bound by the following terms:

       1.     Defendants Outlaw and City of Philadelphia are ORDERED to

immediately accept and process Plaintiffs’ respective applications and payments for

a license to carry firearms, including through an alternative means if necessary to

comply with this order, conduct the necessary background check utilizing the

Pennsylvania State Police’s E-PICS System, and, if they are not disqualified from
exercising Second Amendment rights, immediately issue Plaintiffs their license to

carry firearms under 18 Pa.C.S. § 6109.

      2.     Philadelphia Defendants Outlaw and City of Philadelphia are

ORDERED to immediately begin accepting and processing applications and

payments for licenses to carry firearms, including through at least one additional

alternative means, conduct the necessary background check utilizing the

Pennsylvania State Police’s E-PICS System, and, if the applicants are not

disqualified from exercising Second Amendment rights, issue them a license to carry

firearms under 18 Pa.C.S. § 6109.

      3.     Philadelphia Defendants Outlaw and City of Philadelphia are

ORDERED to utilize both the U.S. Mail and at least one Internet-based alternative

means of accepting and processing applications for licenses to carry firearms, such

as but not limited to e-mail and Web forms, and any documentation required under

18 Pa.C.S. § 6109, and all required payments therefore.

      4.     For the duration of this Temporary Restraining Order, Philadelphia

Defendants Outlaw and City of Philadelphia, and their officers, agents, servants,

employees, all persons in concert or participation with them, and all who have notice

of the injunction, are ENJOINED from enforcing their laws, policies, and practices

that prevent those who are not disqualified from exercising their Second Amendment
rights and wish to acquire a license under 18 Pa.C.S. § 6109 from applying for and

being issued such a license.

      5.     For the duration of this Temporary Restraining Order, or until

Philadelphia Defendants Outlaw and City of Philadelphia show this Court that they

have and will continue to comply with all parts of this Order, Defendants and their

officers, agents, servants, employees, all persons in concert or participation with

them, and all who have notice of the injunction, are ENJOINED from enforcing 18

Pa.C.S. §§ 6106, 6107, 6108, and 6119, and Philadelphia Code §§ 10-818(2) and

10-833(2) with respect to possession of firearms in public within 100 feet of a school,

Philadelphia Police Department Directive 5.27, and their related regulations,

policies, enforcement practices, and actions that individually and/or collectively

prevent any Philadelphia County resident who is not disqualified from exercising

their right to keep and bear arms from carrying loaded, operable firearms, including

handguns, on their person, in public and in their vehicles, for all lawful purposes

including self-defense.

      6.     The Defendants shall maintain and hold all records, documents, or other

forms of information, including that which is stored in electronic form in any place

which the Defendants may store such information, which relate to the allegations in

the Plaintiffs’ Complaint, to ensure the fair conduct of this litigation.
       The Court further finds that no bond or other security shall be required of the

Plaintiffs.



       IT IS HEREBY FURTHER ORDERED THAT:

       1.     A hearing is set on the Plaintiffs’ Motion for Preliminary Injunction to

be held on _________________ ___, 2020, at ____o’clock a.m./p.m. in Courtroom

____ of the United States District Court for the Eastern District of Pennsylvania.

       2.     The Plaintiffs shall immediately provide Defendants with notice of this

Order and, to the extent they have not already, make service of all papers upon the

Defendants.

       3.     This Temporary Restraining Order is entered at ____o’clock a.m./p.m.

and shall remain in effect unless otherwise modified by an order of this Court.

       SO ORDERED.

       ENTERED this ______ day of ___________________, 2020.




                                         ___________________________________
                                         Michael M. Baylson, U.S.D.J.
